DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,  6,8-10, 13-16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim limitation of “the reinforcing fibres being oriented in the direction of calendaring of the HNBR PEG acrylate copolymer” is not understood at al.   The claim is drawn to a product, and not even in a “product by process” format.  No calendaring step is recited or required, and the product as claimed is not limited to any production method.  Whatever the  “the direction of calendaring” means in the product as claimed is completely unclear, thus it is not apparent how it limits the product claims. 

Claim s 1-4, 6-10, 13-16, and  19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US US 6,489,385 to  Fujii et al (hereinafter “Fujii”) in combination with WO 2015/063162 to Obrecht et al (hereinafter “Obrecht”) or WO 2017/129535 to ARLANXEO DEUTSCHLAND GMBH, (hereinafter “ARLANXEO”) and in combination with US PGPub 2012/0157251 to Di Meco et al., (hereinafter “Di Meco”).
The reference to Obrecht et al (WO 2015/063162) is discussed in reference to the US equivalent, (US 2016/0257773) for ease of citation.
The references to Arlanxeo is discussed in reference to the US equivalent, (US 20190031804) for ease of citation.
The disclosure of Fujii is discussed in detail in the previous office actions, which discussions are incorporated herein by reference. 
As discussed in the previous office actions, Fujii discloses all of the limitations of the power transmission belt as claimed in claims 1-4, 6-10, 13-16, and  19-20 with the exception of specific structure of the nitrile-butadiene PEG acrylate copolymer.  
Specifically, while disclosing identical nitrile i=units a), butadiene units b) as claimed, the reference to Fujii, while disclosing alkoxyalkyl acrylates (that would correspond to the monomers units of Formula (I) , with n=1) does not disclose units of Formula (I) wherein n is 2-8.
As previously discussed, the patent to Obrecht et al discloses the production of a hydrogenated copolymer rubber that may comprise a copolymer rubber may comprise a) at an embracing amount of 25% to 38% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, b) at least one conjugated diene unit and c) at least one PEG acrylate unit derived from a PEG acrylate, as recited in instant claim 1. 
Obrecht discloses that the copolymer of its invention should contain up to 9 % or PEG acrylate units, which is blow the claimed limitation of 12% of PEG acrylate units in the claimed copolymer. 
However, Obrecht expressly discloses that copolymers containing various amounts of monomer units similar or corresponding to the claimed Formula(I) (i.e.,  α,β-ethylenically unsaturated monocarboxylic acid monoester units) in its structure exhibit different  Tg, different better oil absorption properties and various other properties.  See tables 5-11 for examples 1 and 3 that contain different amounts of α,β-ethylenically unsaturated monocarboxylic acid monoester units.  Since the reference discloses functional equivalence of the α,β-ethylenically unsaturated monocarboxylic acid monoester units used in copolymers of examples 1 and 3, similar effects are expected for copolymers containing PEG acrylate units.   Therefore, it would have been obvious to use copolymers containing amounts of PEG acrylate units higher than 9 % to obtain copolymers and vilcanizates with properties consistent with increase of the PEG acrylate units in the comonomer (since , as discussed above, the amounts of α,β-ethylenically unsaturated monocarboxylic acid monoester units is disclosed as a result effective variable.)
Moreover, the ARLANXEO reference discloses copolymers that fully correspond to the claimed copolymers (both in structure of the monomers and the amounts of respective monomer units) and teaches that vast majority of properties (including oil absorption) of such monomers are improved as compared to copolymers that do not contain PEG acrylate monomer units as the copolymers disclosed in Fujii.
Therefore, it would have been obvious to use the copolymers of Arlanexo and Obrecht (with higher amounts of PEG acrylate units) in invention of Fujii to obtain final product with properties consistent with properties of the copolymers disclosed by Arlanexo and Obrecht.
Fujii further expressly discloses addition of fiber, such as staple fibers of filaments (col. 11, lines 47-48)  to the body comprising the disclosed copolymers. Fujii further expressly discloses that it is a common practice to treat fibers and  other reinforcing fillers  with a resorcinol and formaldehyde lattice (RFL) for better adhesion to the nitrile based polymer.  See illustrative examples and col. 11 line 55 to col. 12, line 9.
A copolymer of vinylpiridine and styrenebutadiene (VP-SBR) is expressly disclosed by Fujii as one of the latexes suitable for such RFL treatments.  Col. 12, lines 10-33.
The claimed length of the reinforcement fibers for nitrile based polymers rubbers is a common size as, for example, evident from Obrecht, illustrative examples, using 3 mm aramid fibers as an example of reinforcing fillers for nitrile-based rubbers [0135], in the amounts corresponding to the claimed amounts.
To the extent  that the limitation of “the reinforcing fibres being oriented in the direction of calendaring” any processing of polymers such as extrusion, roll milling as disclosed by Fujii would result in some orientation of fibers in processing direction, as further evident from Di Meco [0052].  
As discussed in the previous office actions, the amounts of added fibers as claimed, would have bee easily determined by an ordinary artisan.  Moreover, as per illustrative examples of Obrecht the claimed amounts are common amounts. 
In addition, it is well known in the art to add reinforcing fibers (of the lengths as claimed and in the amounts as claimed to nitrile based rubbers to improve mechanical properties of the resulting compositions.  See Di Meco [0042-52].  Thus the amounts of reinforcing fibers as claimed in compositions of Fujii as modified by Obrecht or Arlanxeo would have been obvious as well known and common amounts of reinforcing fibers. 
As discussed in the previous office actions, the only two examples of the instant application compare vulcanizates that are based on copolymers not containing PEG acrylate units at all and copolymers containing about 14 % of PEG acrylate units. And nothing unexpected is shown for the products based on the claimed copolymers. All of the improvements are consistent with the improvements disclosed in the secondary reference. No comparison of properties for the copolymers containing lower amounts of PEG acrylate units  (as in Obrecht) is established on record. 
 Since nothing unexpected is shown by using copolymers as claimed in production of the product as claimed is shown on the record and the invention as claimed would have been obvious from the combined teachings of the cited references as per discussion above. 
In the alternative, it would have been obvious to use the copolymer disclosed in Obrecht or Arlanxeo for production of a rubber layer in the power belt of Fujii since the copolymers of Obrecht (with higher amounts of PEG acrylate units) and Arlanxeo are taught to exhibit low Tg and good oil resistance, which properties are desirable for production of rubber layer of the toothed belts. 

Claim s 1-4, 6-10, 13-16, and  19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US US PGPub 2011/0237374 to Nakao et al (hereinafter “Nakao”) in combination with WO 2015/063162 to Obrecht et al (hereinafter “Obrecht”) or WO 2017/129535 to ARLANXEO DEUTSCHLAND GMBH, (hereinafter “ARLANXEO”) and in combination with US PGPub 2012/0157251 to Di Meco et al., (hereinafter “Di Meco”).
The reference to Obrecht et al (WO 2015/063162) is discussed in reference to the US equivalent, (US 2016/0257773) for ease of citation.
The references to Arlanxeo is discussed in reference to the US equivalent, (US 20190031804) for ease of citation.
The disclosure of Nakano is discussed in detail in the previous office actions, which discussions are incorporated herein by reference. 
As discussed in the previous office actions, the reference to Nakao 
does not disclose hydrogenated rubber copolymer that correspond to the claimed copolymer that contains : a) 25% to 38% by weight by weight of at least one α,β -ethylenically unsaturated nitrile unit, b) 40% to 60% by weight by weight of at least one conjugated butadiene unit, and  further contains monomer units c) corresponding to the claimed unit of Formula (I)).
The patent to Obrecht et al discloses the production of a hydrogenated copolymer rubber that may comprise a copolymer rubber may comprise a) at an embracing amount of 25% to 38% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, b) at least one conjugated diene, in the amounts overlapping with  the claimed amounts and  unit and c) at least one PEG acrylate unit derived from a PEG acrylate, as recited in instant claim 1. 
As previously discussed, the patent to Obrecht et al discloses the production of a hydrogenated copolymer rubber that may comprise a copolymer rubber may comprise a) at an embracing amount of 25% to 38% by weight by weight of at least one α,β-ethylenically unsaturated nitrile unit, b) at least one conjugated diene unit and c) at least one PEG acrylate unit derived from a PEG acrylate, as recited in instant claim 1. 
Obrecht discloses that the copolymer of its invention should contain up to 9 % or PEG acrylate units, which is blow the claimed limitation of 12% of PEG acrylate units in the claimed copolymer. 
However, Obrecht expressly discloses that copolymers containing various amounts of monomer units similar or corresponding to the claimed Formula(I) (i.e.,  α,β-ethylenically unsaturated monocarboxylic acid monoester units) in its structure exhibit different  Tg, different better oil absorption properties and various other properties.  See tables 5-11 for examples 1 and 3 that contain different amounts of α,β-ethylenically unsaturated monocarboxylic acid monoester units.  Since the reference discloses functional equivalence of the α,β-ethylenically unsaturated monocarboxylic acid monoester units used in copolymers of examples 1 and 3, similar effects are expected for copolymers containing PEG acrylate units.   Therefore, it would have been obvious to use copolymers containing amounts of PEG acrylate units higher than 9 % to obtain copolymers and vilcanizates with properties consistent with increase of the PEG acrylate units in the comonomer (since , as discussed above, the amounts of α,β-ethylenically unsaturated monocarboxylic acid monoester units is disclosed as a result effective variable.)
Moreover, the ARLANXEO reference discloses copolymers that fully correspond to the claimed copolymers (both in structure of the monomers and the amounts of respective monomer units) and teaches that vast majority of properties (including oil absorption) of such monomers are improved as compared to copolymers that do not contain PEG acrylate monomer units as the copolymers disclosed in Fujii.
Therefore, it would have been obvious to use the copolymers of Arlanexo and Obrecht (with higher amounts of PEG acrylate units) in invention of Nakano to obtain final product with properties sonsistent with properties of the copolymers disclosed by Arlanexo and Obrecht.
As discussed in the previous office actions, the only two examples of the instant application compare vulcanizates that are based on copolymers not containing PEG acrylate units at all and copolymers containing about 14 % of PEG acrylate units. And nothing unexpected is shown for the products based on the claimed copolymers. All of the improvements are consistent with the improvements disclosed in the secondary reference. No comparison of properties for the copolymers containing lower amounts of PEG acrylate units  (as in Obrecht) is established on record. 
Nakano does not disclose addition of fibers to the rubber layer of the toothed belt.  However, addition of reinforcing fibers to the nitrile based polymers is well known in the art.  As evident, for example, from Obreiht, addition of 3 mm aramid fibers in the claimed amounts if well known in the art to obtain polymer compositions with improved mechanical properties, and as such addition of reinforcing fibers to the compositions of Nakano would have been obvious for improvements of mechanical properties of the rubber layer of toothed belt of Nalano. 
In addition, it is well known in the art to add reinforcing fibers (of the lengths as claimed and in the amounts as claimed to nitrile based rubbers to improve mechanical properties of the resulting compositions.  See Di Meco [0042-52].  Thus the amounts of reinforcing fibers as claimed in compositions of Nakano as modified by Obrecht or Arlanxeo would have been obvious as well known and common amounts of reinforcing fibers. 

To the extent  that the limitation of “the reinforcing fibres being oriented in the direction of calendaring” any conventional sheet processing of polymers would result in some orientation of fibers in processing direction as further evident from Di Meco [0052].  
 Since nothing unexpected is shown by using copolymers as claimed in production of the product as claimed is shown on the record and the invention as claimed would have been obvious from the combined teachings of the cited references as per discussion above. 
In the alternative, it would have been obvious to use the copolymer disclosed in Obracht or Alanxeo (with incorporated reinforcing fibers) for production of a rubber layer in the toothed belt of Nakano since the copolymers of Obrcht (with higher amounts of PEG acrylate units) and Arlanxeo are taught to exhibit low Tg and good oil resistance, i.e., the very properties taught by Nakano ([0017, 32, examples) as desirable for production of rubber layer of the toothed belts. 
Claim s 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US US PGPub 2011/0237374 to Nakao et al (hereinafter “Nakao”) in combination with WO 2015/063162 to Obrecht et al (hereinafter “Obrecht”) or WO 2017/129535 to ARLANXEO DEUTSCHLAND GMBH, (hereinafter “ARLANXEO”) and De Meco and further in combination with Fujii.
The disclosures of Nakano, Obracht or Alanxeo are discussed above.
As expressly discussed by at least Obracht or Alanxeo, incorporation of reinforcing fibers into nirtile based resins is known in the art.   It is also known in the art that for better adhesion of the fibers to the nitrile based resin, the fibers are treated with latex- resorcinol and formaldehyde lattice (RFL).  See illustrative examples and col. 11 line 55 to col. 12, line 9 of Fujii.
A copolymer of vinylpiridine and styrene-butadiene (VP-SBR) is expressly disclosed by Fujii as one of the latexes suitable for such RFL treatments.  Col. 12, lines 10-33.
Therefore, it would have been obvious to adhere the reinforcing fibers to the nitrile based rubber of Nakano (or as substituted by rubbers of  Obrect or Arlanxeo) with the claimed treatments to provide better polymer/fiber adhesion. 

Response to Arguments
Applicant's arguments filed 12-22-2021 have been fully considered but they are not persuasive. The applicants argue that the combined teachings of the cited references does not teach the amounts of reinforcing fibers and their orientation.  This is not so.  This particular point is addressed above.
The applicants further argue that  “One of skill in the art would not substitute this rubber for the rubber or modify the rubber's in Fuji to arrive at the present HNBR because the rubber would then be subjected to the high shearing treatment, which would reduce the Mooney viscosity thereof and alter the molecular weight distribution (makes it higher), thereby changing the properties of the rubber. As Arlanxeo notes, polymer properties are not directly predictable when building the polymer, and Fuji is adding an additional layer of complexity by introducing a high shearing force to the copolymers. As such, Applicant disagrees with the statement in the Office action that "it would have been obvious to use the copolymers of Arlanxeo or Obrecht in [the] invention of Fuji to obtain [a] final product with properties sonsistent [sic.] with properties of the copolymers disclosed by Arlanxeo and Obrecht." The properties will be changed by the high shearing rather than being consistent.”
The examiner, in turn, disagrees with the above statement by the applicants.  While the properties may not be directly predictable, the properties of any given polymer can be easily determined by an ordinary artisan.  Moreover, the properties may be easily varied by an ordinary artisan by changing the compositions of the copolymer.  In addition, the properties of the polymers disclosed by either Obrecht or Arlanxeo are already reported.   As discussed above,  the copolymers of Obrcht (with higher amounts of PEG acrylate units) and Arlanxeo (which fully correspond  to the claimed copolymers) are taught to exhibit low Tg and good oil resistance.  While processability and some other properties of a copolymer may be change by changing it shear viscosity, the oil resistance and Tg are not expected by be influenced much by change in molecular weight distribution as those properties are expected to be mainly governed by the polymer composition, not its molecular weight.
Therefore, it is expected that the polymers of Obrecht (with higher amounts of PEG acrylate units) and Arlanxeo would provide the same low Tg and good oil resistance benefits when  used as the base polymer material for the power belt disclosed by  Fujii.
It is noted that no specific arguments directed to the rejection of claims over Nakano in combination with of Obrecht (with higher amounts of PEG acrylate units) and Arlanxeo  OR the alternative rejection of claims over of Obrecht or  Arlanxeo in combination with Nakano have been presented at this time. 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 

Information Disclosure Statement
The information disclosure statement filed 12/22/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The BR Office action cited on the IDS is not in English and no explanations of its content is provided by the applicants. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ